Citation Nr: 1104665	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  10-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD), dementia, split personality, and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 8, 1977 to 
December 19, 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied service connection for dementia (also 
claimed as memory loss) and PTSD, and found that the Veteran had 
not submitted new and material evidence to reopen a claim of 
service connection for split personality.

The claim of entitlement to service connection for an acquired 
psychiatric disability has been re-characterized to include 
dementia, which is included in the schedule of ratings for mental 
disorders contained in 38 C.F.R. §4.130, split personality, 
schizophrenia, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

In an April 2010 written statement, the Veteran withdrew her 
request for a Board hearing.

The RO failed to address the new and material evidence for an 
acquired psychiatric disability issue in the rating decision on 
appeal.  Regardless of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence to 
reopen the claim of service connection for an acquired 
psychiatric disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2010).







FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a mood 
disorder and split personality disorder in a September 2007 
rating decision.  The appellant received timely notice of the 
determination, but did not appeal, and that decision is now 
final.

2.  Evidence received since the September 2007 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and does not relate to the pertinent unestablished 
facts necessary to substantiate a claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD, dementia, split personality, and schizophrenia.


CONCLUSION OF LAW

New and material evidence has not been received since the 
September 2007 rating decision, and the claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD, dementia, split personality, and schizophrenia, is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 
C.F.R. § 3.156 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  September 2008 and October 2010 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  These letters also notified the Veteran of 
regulations pertinent to the establishment of an effective date 
and of the disability rating.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Finally these letters informed the 
appellant of the basis of the last final decision in September 
2007; namely that the Veteran's claimed disability was neither 
caused by, or occurred during, service, and described the meaning 
of "new" and "material" evidence in order to reopen the claim.  
The claim was subsequently readjudicated in a November 2010 
supplemental statement of the case (SSOC).  

The Veteran's service treatment records (STRs), VA medical 
treatment records, and private treatment record have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated that she is in receipt of disability benefits 
from the Social Security Administration.  38 C.F.R. § 3.159 (c) 
(2).  

There is no indication in the record that any additional evidence 
relevant to the issue decided is available and not part of the 
claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran seeks to reopen a previously denied claim of service 
connection for an acquired psychiatric disability, to include 
PTSD, dementia, split personality, and schizophrenia.  

The RO originally denied the Veteran's claim of service 
connection for a mood disorder and split personality in a 
September 2007 rating decision.  In July 2008 the Veteran 
requested reconsideration of service connection for an acquired 
psychiatric disability and noted that she should have a 100 
percent disability rating.  This submission from the Veteran does 
not constitute a valid notice of disagreement (NOD) with the 
September 2007 rating decision.  See 38 C.F.R. § 20.201.  The 
Veteran did not appeal the September 2007 rating decision; so it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 
20.200, 20.201, 20.302, 20.1103.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

The Board recognizes that the present case partially falls within 
the category of situations, to include allegations of personal or 
sexual assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which the 
Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 
281 (1999).  The amendments to 38 C.F.R. § 3.304(f)(4) reflect a 
recognition that service records may not contain evidence of 
personal assault, and that alternative sources may provide 
credible evidence of an in- service stressor premised on personal 
assault including statements from family members.  See YR v. 
West, 11 Vet. App. 393, 399 (1998); 38 C.F.R. § 3.304(f)(4).

Evidence considered at the time of the September 2007 rating 
decision includes the Veteran's STRs, a June 2006 VA treatment 
record noting that the Veteran gave a history of hearing voices 
and seeing things off and on since the age of 15 and that she was 
given assessments of schizoaffective disorder and mixed substance 
abuse/dependence, a June 2006 VA treatment record noting that the 
Veteran presented with a history of either bipolar disorder or 
schizoaffective disorder and that she relapsed on crack/cocaine 
and alcohol after 8 years, a January 2007 VA treatment record 
noting that the Veteran had problems at her shelter and was given 
a diagnosis of schizoaffective disorder, an April 2007 private 
treatment record noting that the Veteran was hospitalized and 
discharged with a diagnosis of schizoaffective disorder.  
Additionally, evidence considered at the time of the September 
2007 rating decision includes the Veteran's statements that all 
her problems stem from a fall down stairs during service and 
electro-shock therapy.  

Evidence submitted since the September 2007 rating decision 
pertaining to the Veteran's claimed acquired psychiatric 
disability includes a March 2009 VA treatment record noting that 
she reported that she had electroconvulsive therapy in the 1970s; 
an impression of affective disorder, hypomanic and rule out 
schizoaffective versus bipolar was given.  A September 2009 VA 
treatment record notes that the Veteran was re-admitted and is 
considered incompetent for VA purposes; a diagnosis of 
schizoaffective disorder was given.  A September 2009 VA social 
work record notes that the Veteran was given a diagnosis of 
schizophrenia, bipolar disorder, major affective disorder, or 
severe PTSD.  Since the September 2007 rating decision, the 
Veteran has submitted statements claiming that during service she 
experienced sexual assault, sexual harassment, and shock therapy.  
Specifically, she claims she fell down a flight of stairs and 
next thing she knew she was strapped to a chair and given shock 
therapy.  She also claims that she had to sleep with a recruiter 
to be sworn in and that shock therapy erased her memory.  

Regarding all of the medical and lay evidence received since the 
September 2007 rating decision, this evidence is new because it 
is not duplicative of evidence considered by the RO at the time 
of its September 2007 rating decision.  However, the VA and 
private treatment records are not material because they are 
merely redundant of evidence considered by the RO at the time of 
its September 2007 rating decision, which showed that the Veteran 
has been diagnosed with various psychiatric disabilities.  38 
C.F.R. § 3.156 (a).

Furthermore, the Veteran's claims that she received shock therapy 
during service are also redundant of claims she made at the time 
of the September 2007 rating decision.  Therefore, these claims 
are not material.  See Id.  

Finally, the Veteran's claims that she experienced sexual assault 
and sexual harassment during service.  This is not reflected in 
any service or post service treatment records as the cause of the 
Veteran's various psychiatric disabilities and the Veteran has 
never before raised these claims.  Nor are these claims 
corroborated by any other source, including family or friends 
statements, or other relevant lay evidence.  See YR, 11 Vet. App. 
at 399.  The Board finds these statements to not be credible and 
notes that Duran, supra, supports the proposition that Justus, 
supra, does not require VA to consider the patently incredible to 
be credible for purposes of adjudicating a new and material 
evidence claim.  Thus, the Veteran's claims of sexual assault or 
harassment during service are not considered credible and are 
assigned no probative value.  Therefore, her statements are not 
material.

The Veteran has not submitted any evidence relating to the 
unestablished fact of whether her current acquired psychiatric 
disability, to include PTSD, dementia, split personality, and 
schizophrenia, had its onset during, or is otherwise related to, 
service as required by 38 C.F.R. § 3.303.  Accordingly, none of 
the evidence submitted by the Veteran since her last final denial 
presents a reasonable possibility of substantiating the claim of 
service connection.  38 C.F.R. § 3.156 (a).

Given the absence of receipt of any new and material evidence 
since the September 2007 rating decision, reopening the claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, dementia, split personality, and 
schizophrenia, is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (a).


ORDER

The petition to reopen the claim for service connection for an 
acquired psychiatric disability, to include PTSD, dementia, split 
personality, and schizophrenia, is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


